Citation Nr: 0713448	
Decision Date: 05/07/07    Archive Date: 05/17/07	

DOCKET NO.  03-33 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for pyorrhea and loss 
of teeth. 

2.  Entitlement to an evaluation in excess of 20 percent for 
Type II diabetes mellitus (DMII). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from February 1966 to 
March 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from adverse rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  In August 2005, the 
Board issued a decision on the merits on multiple issues, but 
remanded the above-listed issues for additional VA 
examinations.  One of those examinations is inadequate and 
requires remand to the RO via the Appeals Management Center 
(AMC) in Washington, DC. See Stegall v. West, 11 Vet. App. 
268 (1998).  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  Pyorrhea was not incurred or aggravated in active 
military service, and neither pyorrhea at present, or loss of 
teeth subsequent to service is, shown to have resulted from 
any incident, injury or disease of active military service.  





CONCLUSIONS OF LAW

1.  Pyorrhea and loss of teeth were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381, 17.161 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran in this appeal has been provided numerous VCAA 
notices, the earliest of which preceded the initial adverse 
rating decision.  These notices have informed him of the 
evidence necessary to substantiate his claims, the evidence 
he is responsible to submit, the evidence VA will collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  During the lengthy pendency of this appeal, 
the veteran's service medical records, his records of 
treatment with VA, and VA examinations which are adequate for 
rating purposes have been collected for review.  Indeed, the 
issues remaining on appeal were remanded so that he might be 
provided additional VA examinations with respect to his 
dental condition with a review of the claims folder on each 
occasion.  All known available relevant evidence has been 
collected for review and VCAA is satisfied in this appeal.  
38 U.S.C.A. §§ 502, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic.  38 C.F.R. § 3.303 (b).  

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter.  When applicable, it 
will be determined whether any defective or missing or tooth 
or disease of the teeth is due to combat or other in-service 
trauma, or whether the veteran was interned as a prisoner of 
war.  The condition of teeth and periodontal issues will be 
examined at the time of enlistment, as well as treatment 
provided during service.  Teeth noted as normal at entry will 
be service-connected if they were filled or extracted after 
180 days or more after active service.  The following will 
not be considered service-connected for treatment purposes:  
(1) calculus, (2) acute periodontal disease.  38 C.F.R. 
§ 3.381.

Analysis:  In written statements and testimony before the 
undersigned at a hearing conducted at the Central Office in 
June 2005, the veteran has argued that he has periodontal 
disease at present (pyorrhea) as a result of incidents of 
military service in the Republic of Vietnam, such as exposure 
to herbicide agents, and/or drinking river water.  He also 
argued that periodontal disease resulting from such exposure 
resulted in the premature loss of teeth.  

The veteran was provided a VA dental examination in March 
2006 which included a comprehensive review of the veteran's 
extensive claims folder.  The VA oral pathologist produced a 
report of examination noting that upon the veteran's entry 
into active duty in March 1966 he had one missing tooth and 
two impacted/unerupted teeth, and no restorations.  He was, 
thereafter, almost immediately provided with a scaling, which 
the pathologist stated likely meant that the veteran's teeth 
were in poor condition at enlistment as scaling is more than 
a simple dental hygienic cleaning.  He further noted that 
there were no further entries in the dental charts, which 
indicated that the veteran did not receive and did not need 
further dental treatment throughout his approximate 13 
months' military service.  The pathologist further noted that 
the veteran had one year to apply for VA Class II outpatient 
dental benefits, and he did not so apply.  The pathologist 
wrote that he was unaware of any accepted medical literature 
or other data showing or suggesting that herbicide agents or 
drinking river water in Vietnam would have any effect on 
periodontal disease.  The veteran was never a prisoner of war 
nor was he shown to have been deployed in the field 
continuously without access to dental care for more than a 
year.  It was the oral pathologist's conclusion that it was 
very unlikely that at the time of the veteran's discharge his 
periodontal condition was already in an irreversible 
deteriorated condition, and there was no evidence to support 
the veteran's request for service-connected disability for 
loss of teeth due to insufficient dental treatment while on 
active duty.  

A review of the claims folder fails to reveal any evidence of 
significant periodontal disease or a chronic dental condition 
during and in the years following service.  Service medical 
and dental records also fail to reveal any dental trauma 
during service.  In the absence of any objective evidence 
demonstrating any causal connection between incidents of 
military service and the subsequent development 
of periodontal disease, including pyorrhea, entitlement to 
service connection for pyorrhea or teeth lost subsequent to 
service must be denied.   

With respect to the veteran's claim for an evaluation in 
excess of 20 percent for DMII, it is noted that the veteran 
was initially diagnosed with diabetes in 2000.  He was 
granted service connection for DMII with a 20 percent 
evaluation because his diabetes was shown to be controlled 
with Insulin and/or a hypoglycemia agent and a restricted 
diet.  The next higher 40 percent evaluation was not made 
because he was not shown to additionally require any 
documented restriction of activities.  

In October 2003, the veteran did have an isolated incident of 
his blood glucose elevating to critical levels, but this was 
directly related to the veteran not being compliant with 
testing and with prescribed medication.  In January 2004 
glucose levels had decreased in elevation due to greater 
compliance with medication and testing.  VA does not grant 
increases in disability compensation, when increases in 
disability are shown to be directly attributable to a 
veteran's noncompliance with sound medical treatment 
prescribed and required by VA or other qualified physicians.

The veteran was provided a VA examination for his diabetes in 
March 2006.  This included a review of the claims folder 
which revealed that the veteran was currently on Insulin 
twice daily.  The veteran reported occasions of dizziness.  
There had been no hospitalizations for diabetes, other than 
when it was initially diagnosed.  He reported seeing his 
primary care physician on average once every four months.  
The veteran had no history of diabetic retinopathy or 
nephropathy.  He reported bilateral tingling of his toes with 
occasional burning pain in the balls of the feet, and was 
followed by podiatry, and wore special diabetic socks.  The 
veteran currently worked at a profession in which he had been 
employed for some time.  Physical examination revealed that 
he was 5' 7" tall and weighed 244 pounds which was considered 
obese.  Examination of the extremities revealed no clubbing, 
cyanosis, or edema, and lower extremity pulses were two plus. 
Sensation was intact to light touch including to 
monophilament testing, and motor strength was considered 5/5 
throughout.  The veteran's gait was also considered to be 
normal.  The findings from examination were that the veteran 
had Type II diabetes which was treated with Insulin.  

An evaluation in excess of 20 percent, at any time during the 
pendency of this appeal is not warranted because the 
objective evidence on file does not show a requirement for 
regulation of activities as contemplated in the Schedule at 
Diagnostic Code 7913.  Diabetes is shown to be controllable 
upon proper regulation of diet, with proper blood sugar 
testing and proper use of prescribed medication, including 
Insulin and/or other hypoglycemic agents.  Of course, weight 
loss is always beneficial to any diabetic, but the veteran 
has been shown to be able to maintain full-time employment, 
and the objective evidence on file simply does not support a 
finding that the veteran requires a regulation of activities 
sufficient for the next higher evaluation.  

With respect to separate evaluations for complications of 
diabetes, the Board notes that the veteran has been 
previously granted service connection for erectile 
dysfunction and carpal tunnel syndrome of the left wrist.  He 
has also been provided special monthly compensation under 
38 U.S.C.A. § 1114 (k) (West 2002) on account of loss of use 
of a creative organ.  


ORDER

Entitlement to service connection for pyorrhea and loss of 
teeth is denied.


REMAND


The Board's August 2005 remand sought a VA examination of 
diabetes. with a specific question, directly responsive to 
the language of the Rating Schedule, as to whether the 
veteran's diabetes resulted in a required regulation of 
activities.  This was not addressed or answered in the March 
2006 VA examination for diabetes.  

Accordingly, the case is remanded for the following action:  

1.  The veteran should be scheduled for 
a VA examination of his diabetes, and 
the claims folder must be made 
available for the doctor's review in 
conjunction with the examination.  It 
is understood that the veteran requires 
insulin and/or a hypoglycemic agent and 
proper diet for control of his 
diabetes, and the essential question 
presented is whether his diabetes also 
requires a specific regulation of 
activities for control as well.  Any 
necessary testing or diagnostic studies 
should be conducted.  The examination 
report must include a clinical finding 
as to whether or not proper control of 
the veteran's diabetes includes any 
specific regulation of activities, in 
addition to insulin and diet.  Any 
finding of a requirement for regulation 
of activities must be explained.  

2.  After completion of the above 
development, the RO should again 
address the claim for increase for 
diabetes mellitus.  If the VA 
examination fails to include an answer 
to the question presented, it must be 
returned for corrective action.  If the 
decision is not to the veteran's and 
representative's satisfaction, they 
must be provided a Supplemental 
Statement of the Case, and provided an 
opportunity to respond.  The case 
should then be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do 
nothing further until he is notified.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


